Title: From George Washington to John Blair, 17 October 1781
From: Washington, George
To: Blair, John


                  
                     Sir
                     Camp before York 17th Octo. 1781
                  
                  Your Letter of the 15th has been received.  You may be assured Sir that nothing but absolute Necessity could induce me to occupy the College with its adjoing Buildings for Military Purposes—I am very sorry to say that the Number of our Sick & Wounded are increasing so fast that Room cannot be found for their Cover & Convenience—In these Circumstances I am persuaded that Mr Bellini will be ready to give up the house you mention—especially as I observed many of the Articles are easily removeable—& some of the most Lumbersome may be secured abroad.  I flatter myself also that the good People of this Part of the Country will the more readily submit to a partial & temporary Inconvenience, when they have Reason to hope, that the Close of our present Operations will place them in a State of Quiet & Security—which I trust will be lasting.  I am &c.
                  
                     G.W.
                  
               